t cc no united_states tax_court charles c allen iii and barbara n allen et al petitioners v commissioner of internal revenue respondent docket nos filed date ps are the shareholders of f a subch s_corporation during its and taxable years f incurred wages that qualified for the targeted_jobs_credit tjc under sec_38 and sec_51 i r c f claimed tjcs of dollar_figure and dollar_figure for the respective years and reported to ps their proportionate shares of the credits f reduced its deduction of wages by the ' cases of the following petitioners are consolidated herewith john r allen and estate of sally f allen docket no john r allen jr and susan s allen docket no john r and judith m allen docket no charles c allen jr docket no warren l allen docket no warren l allen jr docket no and amantha s allen docket no -- - amount of the tjcs pursuant to sec_280c i r c and reported to ps their proportionate shares of its resulting net_income f’s resulting net_income ps computed their regular_tax_liability by including f’s resulting net_income in their taxable_income ps were not subject_to the alternative_minimum_tax but had to compute their alternative_minimum_taxable_income amtt in order to ascertain for purposes of sec_38 a i r c the tentative_minimum_tax ceiling on the amount of the tjcs that could be applied against their regular_tax_liability ps computed their amti by deducting their proportionate shares of f’s full wage expense e the wage expense unreduced by the tjc r determined that ps’ amti had to be computed using f’s resulting net_income and that the tentative_minimum_tax ceiling limited ps’ application of the tjc against their regular income_tax liabilities held because sec_280c i r c requires that a wage deduction be reduced by the amount of the tjc and pt vi subch a ch subtit a sec_55 through i r c does not allow for an adjustment of that reduction for purposes of the alternative_minimum_tax regime the portion of f’s wages equal to the tjc is not deductible in calculating ps’ amti robert h kapp and john s stanton for petitioners david r ferguson for respondent opinion laro judge this case was submitted to the court without trial see rule petitioners petitioned the court to redetermine respondent’s determination of the following deficiencies in their federal income taxes for and rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated section references are to the internal_revenue_code in effect for the subject years petitioners charles c allen iii and barbara n allen dollar_figure dollar_figure charles c allen jr big_number big_number john r allen and estate of sally f allen big_number - john r and judith m allen - big_number john r allen jr and susan s allen big_number big_number warren l allen big_number big_number warren l allen jr big_number big_number amantha s allen big_number big_number following concessions in docket nos and we must decide whether the wage-expense limitation of sec_280c enters into the calculation of alternative_minimum_taxable_income amti as relevant herein sec_280c limits a taxpayer’s wage expense to the amount of the expense that exceeds the amount of a targeted_jobs_credit tjc determined under sec_51l a we hold that sec_280c enters into the calculation of a taxpayer’s amti background all facts were stipulated and are so found the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference during the subject years each petitioner with the exception of warren l allen and charles c allen jr filed a joint federal_income_tax return with his wife charles c allen iii was the husband of barbara n allen john r allen was the husband of sally f allen during and we hereinafter refer to charles c allen iii charles c allen jr john r allen john r allen jr warren l allen and warren l allen jr as the sole petitioners - he was the husband of judith m allen during john r allen jr was the husband of susan s allen warren l allen jr was the husband of amantha s allen each petitioner and his wife with the exception of sally f allen resided in delaware when the petitions were filed sally f allen was deceased at that time and the executor of her estate was and is john r allen jr allen family foods inc foods is an s_corporation that was incorporated under delaware law its business is the slaughtering converting and processing of chickens into ready-to-cook whole chickens and chicken parts for sale primarily to retailers it computes its income and expenses using an accrual_method of accounting and on the basis of a fiscal_year ending on the saturday nearest april it filed a form_1120s u s income_tax return for an s_corporation for its fiscal years ended in and its and taxable years respectively petitioners are descendants of charles c allen the founder of the family poultry business and they owned all of foods’ outstanding_stock during its and taxable years the number of the shares that they each owned and the percentage of their respective ownership interests were as follows --- - shareholder no of shares percent charles c allen jr dollar_figure charles c allen iii dollar_figure warren l allen dollar_figure warren l allen jr dollar_figure john r allen dollar_figure john r allen jr _50 dollar_figure total dollar_figure rounded during its and taxable years foods incurred wages which qualified for the tjc foods claimed tjcs of dollar_figure and dollar_figure on its and federal_income_tax returns respectively and reported to each petitioner on his schedules k-1 shareholder’s share of income credits deductions etc his proportionate shares of those credits the schedules k-1 reported the proportionate shares as follows shareholder charles c allen jr dollar_figure dollar_figure charles c allen iii big_number big_number warren l allen big_number big_number warren l allen jr big_number big_number john r allen big_number big_number john r allen jr big_number big_number total big_number big_number for federal_income_tax purposes foods reduced its deduction of wages by the amount of the tjc as required by sec_280c and reported to each petitioner on his schedules k-1 his proportionate share of the resulting net_income net_income foods’ resulting rach petitioner computed his regular income_tax_liability for and by including in his taxable_income his proportionate share of foods’ resulting net_income -- - petitioners were not subject_to alternative_minimum_tax but were required to compute their amti in order to ascertain for purposes of sec_38 a the tentative_minimum_tax tmt ceiling on the amount of a tjc that may be applied against regular_tax_liability for purposes of computing his amti for and each petitioner claimed deductions for his proportionate share of foods’ full wage expense ie the wage expense unreduced by the tjc each petitioner calculated this full wage expense by reference to a negative adjustment equal to the tjc shown on his schedules k-1 each petitioner reported the same adjustment on his and forms alternative minimum tax---individuals which were attached to his federal_income_tax returns for the respective years rach petitioner claimed on his personal income_tax returns his proportionate share of the tjc and applied the tjc without limitation by his tmt the deficiencies at hand are the result of the commissioner’s recalculating petitioners’ amti for purposes of ascertaining the tmt ceiling in those recalculations the commissioner did not allow each petitioner to deduct as wages the portion of the claimed wages that was equal to his proportionate share of foods’ tjcs respondent determined as a result of these recalculations that each petitioner’s application of the tjcs for regular_tax purposes was less than - claimed on his return by virtue of the tmt limitation of sec_38 a discussion the internal_revenue_code imposes upon taxpayers an alternative_minimum_tax amt in addition to all other taxes imposed by subtitle a see sec_55 the amt is imposed upon a taxpayer’s amti which is an income base broader than the usual base of taxable_income applicable to federal income taxes in general see h conf rept vol ii at ii-249 individual amt ii-263 corporate amt 1986_3_cb_250 congress established amti as a broad base of income in order to tax taxpayers more closely on their economic_income intending for all taxpayers to pay their fair share of the overall federal_income_tax burden see s rept pincite c b vol h rept pincite c b vol congress required that corporations be taxed at a single amt rate and that individuals be taxed under a progressive amt regime with two rates the highest amt rate applicable to a taxpayer is lower than the taxpayer’s maximum rate of taxation under the regular_tax regime and a taxpayer must pay amt when the taxpayer’s amt liability is greater than the taxpayer’s regular_tax_liability the instant case focuses on the tax_base upon which amti is calculated specifically we pass for the first time on the --- - question of whether the calculation of amti includes the wage-expense limitation of sec_280c respondent asserts it does respondent focuses primarily on sec_280c and argues that a literal reading of that section always precludes a taxpayer from deducting wages to the extent of a tjc respondent acknowledges that a taxpayer cannot apply a tjc to reduce the taxpayer’s amt liability but argues that the wage-expense limitation still applies in the calculation of amti because no provision of the code specifically provides otherwise petitioners assert that the wage-expense limitation of sec_280c does not enter into the calculation of amti petitioners point to the fact that the tjc is not an allowable credit for purposes of calculating amt and conclude from this fact that sec_280c does not apply in the calculation of amti petitioners assert that the amt regime is a tax system that operates parallel to the regular_tax regime and that the application of each provision of the code to the amt regime must be measured solely within the parameters of that regime we understand the parties’ use of the word parallel in the context of the amt and regular_tax regimes to mean that the regimes run independently of each other without ever meeting see merriam--webster’s collegiate dictionary 10th ed in other words according to the parties a taxpayer must first apply the provisions of the code to compute regular_tax and then start from scratch to apply those provisions to compute amt in this regard the parties state the de novo calculation of amti is made without regard to any calculation made for regular_tax purposes --- - petitioners assert that the wage-expense limitation is not applicable to the amti calculation under a plain reading of sec_280c because a tjc is never determined in the amt regime respondent acknowledges that the primary reading of the provisions underlying the amt regime requires that a taxpayer calculate amti by adjusting taxable_income in the manner set forth in sec_55 but invites the court to adopt the alternative reading advanced by petitioners under which the amt and regular_tax regimes are considered parallel systems in that the computation of amt starts from scratch without regard to any calculation made for regular_tax purposes respondent argues that the fact that a tjc is determined for the regular_tax regime is enough to subject petitioners to the wage-expense limitation in the calculation of amti under the amt regime given the absence of any statutory provision that provides to the contrary we agree with respondent that the wage-expense limitation of sec_280c enters into the calculation of amti but do so for reasons different than he espouses our analysis begins with the relevant statutory text we interpret that text with reference to the legislative_history primarily to learn the purpose of the statute and to resolve any ambiguity in the words contained in the text 511_us_244 506_us_168 447_us_102 -- - 310_us_534 venture funding ltd v commissioner 110t c affd without published opinion 198_f3d_248 6th cir 106_tc_274 we apply the plain meaning of the words prescribed in the text unless we find that a word’s plain meaning is inescapably ambiguous venture funding ltd v commissioner supra pincite see 469_us_70 n see also 337_us_55 where legislative will has been expressed in reasonably plain terms that language must ordinarily be regarded as conclusive 507_us_99 we look first to the text on the tjc sec_38 allows each petitioner to credit against his tax the amount of a general_business_credit in relevant part sec_38 provides sec_38 general_business_credit a allowance of credit --there shall be allowed as a credit against the tax imposed by this chapter for the taxable_year an amount equal to the sum of-- the business_credit carryforwards carried to such taxable_year the amount of the current_year_business_credit plus the business_credit carrybacks carried to such taxable_year b current_year_business_credit --for purposes of this subpart the amount of the current_year_business_credit is the sum of the following credits determined for the taxable_year the targeted_jobs_credit determined under sec_51 c limitation based on amount of tax -- in general --the credit allowed under subsection a for any taxable_year shall not exceed the excess if any of the taxpayer’s net_income_tax over the greater of-- a the tentative_minimum_tax for the taxable_year or b percent of so much of the taxpayer’s net_regular_tax_liability as exceeds dollar_figure for purposes of the preceding sentence the term net_income_tax means the sum of the regular_tax_liability and the tax imposed by sec_55 reduced by the credits allowable under subparts a and b of this part and the term net_regular_tax_liability means the regular_tax_liability reduced by the sum of the credits allowable under subparts a and b of this part for purposes of sec_38 the tjc generally entitles a taxpayer such as foods and by virtue of the passthrough nature of foods each petitioner to a credit equal toa percentage of the salaries or wages collectively wages which it incurs in employing individuals described in one or more of the targeted groups enumerated in sec_51 if the taxpayer cannot use the full amount of a tjc on account of the -- limitation set forth in sec_38 the taxpayer may carry the unused portion either back or forward in accordance with sec_39 in the case of an individual taxpayer the taxpayer may deduct any portion of a tjc that has not been used as of the time that the carryforward period of sec_39 expires or the taxpayer dies see sec_196 the right to apply a tjc however does not come without limitation as relevant herein sec_280c provides that no deduction shall be allowed for that portion of the wages or salaries paid_or_incurred for the taxable_year which is equal to the sum of the credits determined for the taxable_year under sec_45a sec_5l a and a thus under sec_280c a taxpayer may not deduct the portion of wages incurred for the taxable_year equal to the tjc determined for that year a taxpayer however may forgo the disallowed deduction by electing not to determine a tjc for that year sec_51 petitioners concede that they are subject_to sec_280c a for purposes of their regular_tax_liability they assert however that sec_280c is inapplicable in the calculation of amti we disagree we read nothing in sec_38 sec_51 or sec_280c that would lead us to conclude that sec_280c does not apply in the case of amti nor do we read any of the provisions underlying amt that would lead us to that result the heart of amt is sec_55 that section provides sec_55 alternative_minimum_tax imposed a general_rule ---there is hereby imposed in addition to any other tax imposed by this subtitle a tax equal to the excess if any of-- the tentative_minimum_tax for the taxable_year over the regular_tax for the taxable_year bo tentative_minimum_tax --for purposes of this part-- amount of tentative_tax a noncorporate taxpayers in general --in the case of a taxpayer other than a corporation the tentative_minimum_tax for the taxable_year is the sum of-- i percent of so much of the taxable_excess as does not exceed dollar_figure plus although respondent concedes that no petitioner is liable for amt we must address the amt provisions in order to compute each petitioner’s tmt see sec_38 in the computation of a taxpayer’s regular_tax_liability the application of the tjc may be limited by the taxpayer’s tmt the calculation of a taxpayer’s tmt is generally a three-step process in which the taxpayer’s amti is reduced by an exemption_amount the reduced_amount is multiplied by the amt rate and the resulting tax figure is reduced by the alternative minimum foreign_tax_credit sec_55 d ii percent of so much of the taxable_excess as exceeds dollar_figure the amount determined under the preceding sentence shall be reduced by the alternative_minimum_tax_foreign_tax_credit for the taxable_year taxable_excess ---for purposes of this subsection the term taxable_excess means so much of the alternative_minimum_taxable_income for the taxable_year as exceeds the exemption_amount married individual filing separate_return --in the case of a married individual filing a separate_return clause i shall be applied by substituting dollar_figure for dollar_figure each place it appears for purposes of the preceding sentence marital status shall be determined under sec_7703 b corporations --in the case of a corporation the tentative_minimum_tax for the taxable_year is-- percent of so much of the alternative_minimum_taxable_income for the taxable_year as exceeds the exemption_amount reduced by the alternative_minimum_tax_foreign_tax_credit for the taxable_year alternative_minimum_taxable_income --the term alternative_minimum_taxable_income means the taxable_income of the taxpayer for the taxable year--- -- - a determined with the adjustments provided in sec_56 and sec_58 and b increased by the amount of the items of tax preference described in sec_57 if a taxpayer is subject_to the regular_tax such taxpayer shall be subject_to the tax imposed by this section and if the regular_tax is determined by reference to an amount other than taxable_income such amount shall be treated as the taxable_income of such taxpayer for purposes of the preceding sentence from this text we understand explicitly that the base of amti is taxable_income and that this base may be affected by the items described in sec_56 sec_57 and sec_58 sec_55 see generally sec_59 which although not specifically mentioned in sec_55 provides definitions and special rules that apply in the setting of amt as to the meaning of the term taxable_income congress has provided unambiguously and with sweeping breadth that for purposes of this subtitle the term ‘taxable income’ means gross_income see sec_61l a for the applicable meaning of the term gross_income minus the deductions allowed by this chapter other than the standard whereas sec_61 provides that the meaning of the term gross_income as set forth therein does not apply where otherwise provided in this subtitle we are unaware of any provision in the subtitle that would make the sec_61 definition inapplicable to sec_63 -- - deduction ’ sec_63 emphasis added we conclude on the basis of our plain reading of the unambiguous text of sec_55 and sec_63 that a computation of amti requires that a taxpayer first compute its taxable_income and then alter that amount by way of an adjustment or an increase to reflect the items described in the remainder of pt vi subch a ch subtit a part vi in fact notwithstanding respondent’s invitation to the court to conclude that amti is calculated de novo and without regard to any calculation made for regular_tax purposes our conclusion is on all fours with the manner in which respondent requires taxpayers to report their calculations of amti for federal_income_tax purposes see eg form_4626 ’ congress provided the sole exception to this rule in sec_63 see sec_63 sec_63 provides bo individuals who do not itemize their deductions --in the case of an individual who does not elect to itemize his deductions for the taxable_year for purposes of this subtitle the term taxable_income means adjusted_gross_income minus-- the standard_deduction and the deduction for personal exemptions provided in sec_151 part vi includes five sections numbered and titled as follows sec_55 alternative_minimum_tax imposed sec_56 adjustments in computing alternative_minimum_taxable_income sec_5 items of tax preference sec_58 denial of certain losses and sec_59 other definitions and special rules alternative minimum tax---corporations form_6251 individuals because sec_280c is a wage-expense limitation that enters into the computation of taxable_income for purposes of sec_63 and sec_280c is not referenced in part vi we conclude naturally that the limitation is reflected in the calculation of amti petitioners assert in their brief that the legislative_history underlying amt makes clear that the amt regime is a separate and independent tax system that operates in parallel with the rt regular_tax system and requires separate calculations of a taxpayer’s taxable_income for regular_tax purposes and amti petitioners conclude that notwithstanding the fact that sec_280c is not referenced in part vi sec_280c is inapplicable in the amt regime because the tjc is also inapplicable there respondent does not disagree with the parallel tax regime rationale advanced by petitioners respondent invites the court to hold that the systems are parallel in the sense that a taxpayer who has calculated taxable_income must start from scratch in a separate computation of amti both respondent and petitioners rely extensively upon the staff of joint comm on taxation general explanation of the tax_reform_act_of_1986 j comm print general explanation of the act in arguing that the legislative_history under -- - the current amt regime supports the treatment of that regime as a system that is parallel to the regular_tax regime were we to adopt the parties’ contention that the regular_tax and amt regimes are parallel systems we would be inclined to agree with petitioners that the sec_280c wage-expense limitation does not enter into the calculation of amti because a tjc is not determined in the calculation of amt the amount of disallowed wages under sec_280c would appear to be zero for purposes of the amt regime moreover even if a credit were determined for that purpose although it could not be applied we know of no reason nor has respondent suggested one that would prevent petitioners given the de novo calculation of amti that flows from the parallel systems from electing under sec_51 to forgo that credit in the amt regime in order to claim as a deduction foods’ full wage expense we decline to adopt the parties’ parallel system contention however because as discussed herein the plain and unambiguous text of the statutes and the related legislative_history disproves that contention as to petitioners they concede that a plain reading of the relevant statutory provisions fails to distinguish between taxable_income for regular_tax purposes and taxable_income for amt purpose petitioners ask the court to draw such a distinction pointing solely to two sentences from the general explanation of the act one sentence in the preamble to sec_1_55-1 income_tax regs and the fact that the commissioner recognized this distinction in a technical_advice_memorandum tech adv mem date issued as to the facts of this case the referenced sentences of the general explanation of the act provide structure of minimum_tax as an alternative system ---for most purposes the tax_base for the new alternative_minimum_tax is determined as though the alternative_minimum_tax were a separate and independent income_tax system thus for example where a code provision refers to a loss of the taxpayer from an activity for purposes of the alternative_minimum_tax the existence of a loss is determined with regard to the items that are includable and deductible for minimum_tax not regular_tax purposes general explanation of the act supra pincite the referenced sentence in the preamble to sec_1_55-1 income_tax regs provides with a citation to the general explanation of the act supra pincite n congress generally intended that the amt be treated as a tax system separate from but parallel to the regular_tax system t d 1994_2_cb_13 the technical_advice_memorandum reasons that the regular_tax regime operates parallel to the amt regime tech adv mem date respondent in turn acknowledges that the primary reading of the amt provisions requires that amti be calculated by modifying taxable_income by the items described in part vi ina manner that is openly inconsistent with respondent’s plain reading of sec_280c however respondent invites the court - - not to apply the plain meaning of sec_55 and to adopt the de novo computation of amti advanced by petitioners respondent asserts that the commissioner has generally set forth in his rulings the rationale that the amt regime is separate from but parallel to the regular_tax regime respondent observes that the phrase separate from but parallel to does not appear in the explanation section of any of the committee reports underlying the tax_reform_act_of_1986 act publaw_99_514 100_stat_2085 but that it does appear twice in the present law sections of the conference_report the conferees used the phrase to explain the pre-1986 treatment of the carryover of amt net operating losses nols and amt foreign tax_credits ftcs the conferees stated that the present law applicable to individuals applied the amt provisions on nols and ftcs in the following manner present law nols are allowed against alternative_minimum_taxable_income for years after minimum_tax nols are reduced by the items of tax preference minimum_tax nols are carried over under a system separate from but parallel to that applying for regular_tax purposes h conf rept vol ii at ii-262 1986_3_cb_250 present law foreign tax_credits are allowed against the minimum_tax under limits similar to those applying under the regular_tax credits that cannot be used in the current taxable_year because of these limits are carried over under a system separate from but parallel to that applying for regular_tax purposes h conf --- - rept supra pincite c b vol pincite but for these citations respondent’s argument on brief includes no citation to the legislative_history underlying the tax_reform_act_of_1986 act publaw_99_514 100_stat_2085 enactment of the current amt regime our research has revealed two other times in which the term separate from but parallel to appears in that legislative_history the conferees stated that the house bill provided the following rules on the application of the amt ftcs and the amt nols to corporate taxpayers under the house bill foreign tax_credits are allowed against the minimum_tax under limits similar to those applying under the regular_tax credits that cannot be used in the current taxable_year because of these limits are carried over under a system separate from but parallel to that applying for regular_tax purposes under the house bill the net_operating_loss_deduction is allowed against alternative_minimum_taxable_income for any taxable_year beginning after the minimum_tax is reduced by the items of tax preference arising in that year minimum_tax nols are carried over under a system separate from but parallel to that applying for regular_tax purposes h conf rept vol ii supra at ii-281 i1i-282 c b vol pincite in addition to these two uses of the word parallel and the other two uses referenced by the parties our research has uncovered only one other time that the word parallel appears in the legislative_history underlying the act’s enactment of the current amt regime the conferees stated in its discussion of corporate amt nols it is clarified that in light of the parallel nature of the regular_tax and minimum_tax systems any limitations applying for regular_tax purposes to the use by a consolidated_group of nols or current_year losses eg sec_1503 apply for minimum_tax purposes as well h conf rept supra at ii- continued -- - respondent also quotes the following language from the general explanation of the act structure of minimum_tax as an alternative system --for most purposes the tax_base for the new alternative_minimum_tax is determined as though the alternative_minimum_tax were a separate and independent income_tax system thus for example where a code provision refers to a ‘loss’ of the taxpayer from an activity for purposes of the alternative_minimum_tax the existence of a loss is determined with regard to the items that are includable and deductible for alternative_minimum_tax not regular_tax purposes in certain instances the operation of the alternative_minimum_tax as a separate and independent tax system is set forth expressly in the code with respect to the passive loss provision for example sec_58 provides expressly that in applying the limitation for minimum_tax purposes all minimum_tax adjustments to income and expense are made and regular_tax deductions that are items of tax preference are disregarded in other instances however where no such express statement is made congress did not intend to imply that similar adjustments were not necessary thus for example for alternative_minimum_tax purposes it was intended that sec_1211 limiting capital losses be computed using alternative_minimum_tax basis that sec_263a requiring the capitalization of certain depreciation_deductions to inventory apply with regard to alternative_minimum_tax depreciation_deductions and that sec_265 relating to expenses of earning tax-exempt_income apply with regard only to items excludable from alternative_minimum_taxable_income general explanation of the act supra pincite fn refs omitted and alterations made by respondent we do not believe that the legislative_history referenced by the parties displaces our plain and unambiguous reading of the continued c b vol pincite - - relevant statutory provisions to be sure the parties but for citations to the conferees’ understanding of the law that preceded the act have not even cited the court one iota of persuasive legislative_history in support of their contentions the general explanation of the act the source of the legislative_history upon which the parties primarily rely to support their assertions of legislative intent is not part of the statute’s legislative_history see 765_f2d_665 7th cir affg tcmemo_1984_55 98_tc_203 see generally mertens law of federal income_taxation sec_3 pincite the purpose of the blue_book the staff of joint committee’s general explanation of a tax statute is to provide in one volume a compilation of the legislative_history of a piece of tax legislation while the document is most helpful as a handy reference volume it also gives some guidance where the blue book’s explanation differs from that in a conference_report it may serve to alert the reader that a technical correction is needed to reconcile the views emphasis added such is especially true as to the general explanation of the act which was written by the joint_committee of taxation for the 100th congress joint_committee or in other words the congress that next followed the congress that passed the act although the staff of joint committee’s explanation of a the joint_committee consisted of congressmen from continued -- - tax statute may be entitled to respect as a document that is prepared in connection with the legislative process by individuals who are intimately involved in that process we shall not hesitate to disregard the expressions set forth therein where as here those expressions are barren of corroboration in the legislative_history j89_tc_357 affd 883_f2d_1350 7th cir see also 965_f2d_1038 ndollar_figure llth cir affg 95_tc_525 even if we were to follow the lead of the parties and rely on the general explanation of the act for an expression of legislative intent as to the current amt regime we would still not reach their proffered conclusion that congress intended that the regular_tax and amt regimes operate as parallel systems in fact the primary provision of the general explanation of the act that the parties quote in support of their contention that the systems are parallel does not even use that word moreover that provision actually contradicts the parties’ 1’ continued the senate and from the house of representatives staff of joint comm on taxation general explanation of the tax_reform_act_of_1986 j comm print general explanation of the act ii the general explanation of the act was prepared by the staff of joint_committee in consultation with the staffs of the house ways_and_means_committee and the senate_finance_committee letter from david h brockway chief of staff to the hon dan rostenkowski chairman and the hon lloyd bentsen vice-chairman id at xvii - - position by stating for most purposes the tax_base is determined as though the alternative_minimum_tax were a separate and independent income_tax system general explanation of the act supra pincite emphasis added to our minds the phrase for most purposes means that even the joint_committee recognized that the regular_tax and amt systems were not parallel systems for all purposes the same is true as to the use of the term as though rather than a term such as by virtue of the fact that as to the joint committee’s use of the term separate and independent we find no statement in the general explanation of the act to the effect that the two regimes are separate and independent for all purposes and even if we did the mere fact that two systems are separate and independent does not make them parallel the general explanation of the act uses the word parallel only twice in its discussion of amt first as to the treatment of amt nols the general explanation of the act states in light of the parallel nature of the regular_tax and minimum_tax systems any limitations applying for regular_tax purposes to the use by a consolidated_group of nols or current_year losses eg sec_1503 apply for minimum_tax purposes as well moreover an election under sec_172 c to relinquish the carryback period applies for both regular_tax and minimum purposes general explanation of the act supra pincite - - second in its discussion of other rules the general explanation of the act states under the act the application of the tax_benefit_rule to the minimum_tax is within the discretion of the secretary_of_the_treasury relief from either the regular or the minimum_tax when the source of the taxpayer’s tax_liability changes between taxable years from one system to the other is not appropriate solely by reason of the fact that a taxpayer has received no benefit under one of the systems with respect to a particular item congress both intended that the regular and minimum taxes constitute separate and parallel tax systems and anticipated that the source of some taxpayers’ liability would change from year to year relief from the possible adverse impact of switching from one system to the other eg the denial of deductions with respect to which there are timing differences as between the two systems was intended to be provided by means of the minimum_tax_credit along with the use of adjustments that give rise in effect to negative preferences with respect to items such as depreciation thus application of the tax_benefit_rule in this context is not necessary although the treasury may at its discretion identify particular circumstances where such exercise is appropriate id pincite given the clarity of the statute in the direct reference to and the definition of the term taxable_income we consider none of the uses of the word parallel by congress or the joint_committee to be a clear directive from congress that it intended that the computation of amti would as the parties suggest start from scratch moreover in the case of amt nols the rules for those nols did and still do run parallel thus the mere fact that the prior and current systems of amt nols are the same is true as to amt ftcs -- p7 - parallel to their treatment for regular_tax purposes does not in our minds mean that the entire amt regime runs parallel to the regular_tax regime ’ although the legislative_history to a statute is secondary when the court can apply the plain meaning of unambiguous statutory text we recognize that unequivocal evidence of a clear legislative intent may sometimes override a plain meaning interpretation and lead to a different result 447_us_102 see also 96_tc_895 89_tc_1216 83_tc_742 here the legislative_history of the statutes provides scant and unpersuasive support for a holding contrary to that which we reach herein as to sec_280c its genesis lies in the tax reduction and simplification act of act publaw_95_30 91_stat_126 which also is the statute that spawned the new_jobs_credit of former sec_44b sec_51 sec_52 and sec_53 given the presence at that time of high marginal tax_rates and the nor are we persuaded by the preamble or technical_advice_memorandum upon which petitioners rely in addition to the obvious fact that these documents also are not items of legislative_history these documents are afforded little weight in this court 115_tc_104 technical_advice_memorandum 73_tc_1121 n preamble to proposed_regulations - - percentage of wages that could qualify for the new_jobs_credit congress believed that some employers might want to pay an employee not needed for work simply to avail itself of the credit such a case could occur for example where the combined tax_benefit from both the full deduction and credit exceeded the cost of the wages eg where an employer subject_to a percent marginal tax_rate received a 50-percent new_jobs_credit for qualifying wages congress enacted sec_280c to thwart this possibility s rept pincite 1977_1_cb_469 one year later congress amended the provisions relating to the new_jobs_credit to replace it with the tjc the legislative_history accompanying this amendment does not elaborate as to the reason for a wage-expense limitation in the case of the tjc but states simply that such a reduction is required h conf rept pincite c b vol s rept pincite 1978_3_cb_315 as to the provisions on amt those provisions find their roots in the tax reform act of the act publaw_91_172 83_stat_487 where congress set forth rules for a minimum_tax mt which was imposed in addition to the taxpayer’s regular_tax the code has included mt provisions for both corporate and individual taxpayers ever since the current minimum_tax ie the amt has generally evolved into its - current form through three pieces of legislation namely the revenue act of act publaw_95_600 92_stat_2763 the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 and the act through the act congress enacted the mt provisions to prevent corporate and individual taxpayers from aggregating deductions to the point where they would pay either no tax ora shockingly low tax 842_f2d_180 7th cir affg 88_tc_663 congress aimed through the mt provisions to allocate the tax burden among taxpayers more equitably by taxing preference items preferences consisting of certain deductions and an exclusion_from_gross_income see s rept pincite 1969_3_cb_423 the preferential deductions generally included deductions which involved no economic cost to the taxpayer eg the long-term_capital_gains deduction or exceeded current economic cost the mt equaled the product of a single tax_rate multiplied by the amount of the taxpayer’s preferences which exceeded a prescribed deduction this scheme remained in effect with only minor changes as the only minimum_tax formulation in the code until see act sec_421 92_stat_2871 through the act congress supplemented the mt with an amt for noncorporate -- - taxpayers ’ in contrast to the mt the amt was imposed on a tax_base similar to taxable_income the most notable differences between the bases were that in computing amti a long-term_capital_gain deduction was not allowed and itemized_deductions could be effectively disallowed as to both taxable bases the nol deduction and the basis_of_property were the same through tefra congress repealed the mt for noncorporate taxpayers and replaced it with a revised form of amt for the computation of amti congress generally incorporated the old mt preferences by causing those amounts to increase amti relative to taxable_income and created new preferences which were either not deductible or not excludable from gross_income congress also disallowed certain itemized_deductions allowable in computing taxable_income and provided for a separate alternative_tax nol deduction the tefra amt provision remained in effect from until its amendment by the act which expanded the amt for individuals s rept pincite 1986_3_cb_515 through that act congress repealed the mt ‘3 although the revenue act of publaw_95_600 92_stat_2763 purported to repeal the add-on_minimum_tax for individuals and replace it with a new amt formulation beginning in other sources indicate that the two provisions co-existed in the code until the add-on_minimum_tax was finally repealed by the tax equity and fiscal responsibility act of publaw_97_248 sec a 96_stat_411 and supplanted by an amended alternative_minimum_tax see eg day v commissioner t cc and the cases cited therein --- - for corporate taxpayers and subjected them to amt congress also altered the computation of amti by providing for differences regarding when items of income or deductions are taken into account in computing taxable_income and amti the post-1986 amt rules sections were enacted to achieve one overriding objective to establish a floor for tax_liability so that a taxpayer pays some tax regardless of the tax breaks otherwise available to him under the regular_tax system s rept supra pincite c b vol pincite the amt rules accomplish this goal by eliminating favorable treatment to certain items that are treated favorably for purposes of the regular_tax tax preference items sec_55 b a the legislative_history under the act states explicitly that the computation of a corporation’s amti begins with taxable_income and that any adjustments required by the amt regime are made from there the report of the house ways_and_means_committee for example explains clearly and unambiguously that the starting point for computing a corporation’s amti is taxable_income the report states explanation of provision sec_1 overview the bill repeals the present law add-on_minimum_tax for corporations beginning in creates a new alternative_minimum_tax on corporations and expands the alternative_minimum_tax on individuals - - corporations ---generally the tax_base for the alternative_minimum_tax on corporations is the taxpayer’s regular taxable_income increased by the taxpayer’s tax_preferences for the year and adjusted by computing certain deductions in a special manner which negates the acceleration of such deductions under the regular_tax the resulting amount called alternative_minimum_taxable_income then is reduced by a dollar_figure exemption and is subject_to tax at a 25-percent rate the amount so determined may then be offset by the minimum_tax foreign_tax_credit to determine a tentative_minimum_tax these rules are designed to ensure that in each taxable_year the taxpayer must pay tax equaling at least percent of an amount more nearly approximating its economic_income above the exemption_amount the net_minimum_tax or amount of minimum_tax due is the amount by which the tax computed under this system the tentative_minimum_tax exceeds the taxpayer’s regular_tax although the minimum_tax is in effect a true alternative_tax in the sense that it is paid only when it exceeds the regular_tax technically the taxpayer’s regular_tax continues to be imposed and the net_minimum_tax is added on individuals ---the structure for the alternative_minimum_tax on individuals generally is the same as under present law except that certain deferral_preferences such as incentive depreciation give rise to adjustments to the minimum_tax base over a period of years in order properly to compute total income each year in light of the fact that in later years the regular_tax_deduction typically is smaller than the deduction would be if calculated on a straight_line basis over a longer period the alternative_minimum_tax on individuals differs from that applying to corporations in several respects for example there are some differences between the preferences applying to individuals and those applying to corporations and certain itemized_deductions that individuals can claim for regular_tax purposes are not allowable under the minimum_tax h rept pincite 1986_3_cb_308 emphasis added - - the senate_finance_committee repeated these statements almost verbatim in its report s rept supra pincite 1986_3_cb_521 although these reports do not explicitly provide that the computation of an individual’s amti also begins with taxable_income we decline to conclude that the calculation of amti is different for an individual given no clear provision to that effect in either the statute or the legislative_history whereas the house and senate committee reports both state that the two regimes are considered separate systems this simply means as respondent acknowledges that two taxes are involved the mere fact that the two systems may also be independent does not necessarily mean that they are unrelated in all regards or in other words parallel petitioners also rely on the fact that sec_1_55-1 income_tax regs does not prohibit them from deducting all of the wages for amt purposes petitioners recognize in this regard that congress authorized the treasury_department to issue regulations on the amt regime that the commissioner issued two ‘ the general explanation of the act also includes these statements and clarifies that the word generally as used in the discussion on corporations means that regular taxable_income is not used only where the taxpayer’s tax_base is other than taxable_income eg unrelated_business_taxable_income real_estate_investment_trust_taxable_income or life_insurance_company_taxable_income general explanation of the act supra pincite the general explanation of the act states that a technical correction may be necessary to effectuate the exception to the general_rule id pincite n - - rulings tech adv mem date and priv let rul date before exercising this authority that these rulings concluded that for amt purposes the relevant taxpayers must make a separate computation of adjusted_gross_income in order to ascertain the charitable_contribution limitation under sec_170 and that the commissioner effectively overruled those rulings through the issuance of sec_1_55-1 income_tax regs we read nothing in sec_1_55-1 income_tax regs that is inconsistent with our opinion herein that section provides sec_1_55-1 alternative_minimum_taxable_income ---- a general_rule for computing alternative_minimum_taxable_income except as otherwise provided by statute regulations or other published guidance issued by the commissioner all internal_revenue_code provisions that apply in determining the regular taxable_income of a taxpayer also apply in determining the alternative_minimum_taxable_income of the taxpayer b items based on adjusted_gross_income or modified_adjusted_gross_income in determining the alternative_minimum_taxable_income of a taxpayer other than a corporation all references to the taxpayer’s adjusted_gross_income or modified_adjusted_gross_income in determining the amount of items of income exclusion or deduction must be treated as references to the taxpayer’s adjusted_gross_income or modified_adjusted_gross_income as determined for regular_tax purposes c effective date these regulations are effective for taxable years beginning after date petitioners’ final argument is that the court will frustrate congressional intent by not allowing them to deduct foods’ full -- - wage expense petitioners contend that disallowing part of the deduction may place taxpayers in a worse position by electing the tjc than by not making the election we disagree that our holding herein frustrates congressional intent the primary way to foster congressional intent is to apply as we do here the plain meaning of the statute as written in this regard the supreme court has stated courts must presume that a legislature says in a statute what it means and means ina statute what it says there 503_us_249 citations and quotation marks omitted we sustain respondent’s determination on this issue in so doing we have considered all arguments made by the parties and have rejected those arguments not discussed herein as without merit accordingly decisions will be entered for respondent in docket nos and and decisions will be entered under rule in docket nos and
